        Case 5:18-cv-03412-BLF Document 107 Filed 03/03/20 Page 1 of 4



 1   STEVEN M. SCHATZ, State Bar No. 118356
     CATHERINE E. MORENO, State Bar No. 264517
 2   DYLAN G. SAVAGE, State Bar No. 310452
     RALITZA S. DINEVA, State Bar No. 305974
 3   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 4   650 Page Mill Road
     Palo Alto, CA 94304-1050
 5   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 6   Email: sschatz@wsgr.com
            cmoreno@wsgr.com
 7          dsavage@wsgr.com
            rdineva@wsgr.com
 8
     Attorneys for Defendant
 9   Bertelsmann Education Services LLC

10
                                   UNITED STATES DISTRICT COURT
11
                             NORTHERN DISTRICT OF CALIFORNIA
12
                                        SAN JOSE DIVISION
13

14   PINNACLE VENTURES LLC; PINNACLE        )        CASE NO.: 18-cv-03412-BLF
     VENTURES DEBT FUND III, L.P.; PINNACLE )
15   IV, L.P.,                              )        (Santa Clara County Superior Court
                                            )        Case No. 18CV329145)
16             Plaintiffs,                  )
                                            )        Hon. Beth Labson Freeman
17          v.                              )
                                            )        STIPULATED [PROPOSED] ORDER
18   BERTELSMANN EDUCATION SERVICES         )        SEALING CONFIDENTIAL
     LLC,                                   )        INFORMATION IN COURT’S
19                                          )        FEBRUARY 11, 2020 ORDER
               Defendant.                   )
20                                          )        Action Filed: June 5, 2018
                                            )        Removal Filed: June 8, 2018
21                                          )
                                            )
22                                          )
                                            )
23                                          )

24

25

26

27

28


     STIPULATED [PROPOSED] ORDER                                              18-CV-03412-BLF
        Case 5:18-cv-03412-BLF Document 107 Filed 03/03/20 Page 2 of 4



 1                                 STIPULATED [PROPOSED] ORDER

 2          Pursuant to the Court’s February 11, 2020 Order Conditionally Sealing February 11,

 3   2020 Order Deferring Ruling on Pinnacle’s Anti-SLAPP Motion and Granting Pinnacle’s

 4   Motion to Dismiss with Leave to Amend; and Directing Parties to Meet and Confer on a

 5   Stipulated Sealing Request (ECF No. 103) (the “Order”), the parties hereby STIPULATE AND

 6   AGREE, and respectfully request that the Court order, that the following portions of the Order,

 7   which reflect confidential information or materials that were previously filed under seal, be

 8   maintained under seal:

 9
          Document                                    Portions to Be Filed Under Seal
10
          Order                                       As highlighted in the version filed
11                                                    herewith, portions of pages: 2, 3, 5, and 8.
12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28


     STIPULATED [PROPOSED] ORDER                      -1-                               18-CV-03412-BLF
        Case 5:18-cv-03412-BLF Document 107 Filed 03/03/20 Page 3 of 4



 1            IT IS SO STIPULATED.

 2   Dated: March 3, 2020                   WILSON SONSINI GOODRICH & ROSATI
                                            Professional Corporation
 3

 4
                                            By: /s/ Catherine E. Moreno
 5                                              Catherine E. Moreno
 6
                                            650 Page Mill Road
 7                                          Palo Alto, CA 94304-1050
                                            Telephone: (650) 493-9300
 8                                          Facsimile: (650) 565-5100
                                            Email: sschatz@wsgr.com
 9                                                 cmoreno@wsgr.com
                                                   dsavage@wsgr.com
10                                                 rdineva@wsgr.com
11
                                            Attorneys for Defendant
12                                          Bertelsmann Education Services LLC
13

14
     Dated: March 3, 2020                   GIBSON, DUNN & CRUTCHER LLP
15

16
                                            By: /s/ Brian M. Lutz
17                                              Brian M. Lutz

18
                                            555 Mission Street, Suite 3000
19                                          San Francisco, CA 94105-0921
                                            Telephone: 415.393.8379
20                                          Facsimile: 415.374.8474
                                            Email: BLutz@gibsondunn.com
21

22                                          Attorneys for Plaintiffs
                                            Pinnacle Ventures LLC; Pinnacle Ventures
23                                          Debt Fund III, L.P.; Pinnacle IV, L.P.

24

25            PURSUANT TO STIPULATION OF THE PARTIES, IT IS SO ORDERED.

26

27   Dated:
                                                 Honorable Beth Labson Freeman
28                                               United States District Court Judge


     STIPULATED [PROPOSED] ORDER           -2-                                18-CV-03412-BLF
        Case 5:18-cv-03412-BLF Document 107 Filed 03/03/20 Page 4 of 4



 1                    ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)

 2          This certifies, pursuant to Civil Local Rule 5-1(i)(3), that all signatories to this document

 3   concur in its content and have authorized this filing.

 4

 5

 6   Dated: March 3, 2020                               /s/ Catherine E. Moreno
                                                            Catherine E. Moreno
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20
21

22

23

24

25

26

27

28


     STIPULATED [PROPOSED] ORDER                       -3-                                18-CV-03412-BLF
